DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Young on 12/13/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 line 6, after the phrase “unwind cable from the cable drum” ---; wherein the cable drum comprises a locking bolt to secure the cable drum in a desired position along the tubular shaft; wherein the cable drum comprises a plurality of cable drums positioned along the tubular shaft; wherein the plurality of cable drums can move relative to each other--- has been inserted.

Claims 4-5 have been cancelled.

In claim 8 line 4-5, the phrase “operating a motor of a tubular motorized hoist mechanism raises or lowers an attached environmental module.” has been changed to ---operating the motor of the tubular motorized hoist mechanism raises or lowers the attached one or more environmental modules.---.



In claim 12 line 4-5, the phrase “operating a motor of a tubular motorized hoist mechanism raises or lowers an attached environmental module.” has been changed to ---operating the motor of the tubular motorized hoist mechanism raises or lowers the attached one or more environmental modules.---.

In claim 16 line 5-6, the phrase “operating a motor of a tubular motorized hoist mechanism raises or lowers an attached environmental module” has been changed to ---operating the motor of the tubular motorized hoist mechanism raises or lowers the attached one or more environmental modules---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically KR-20170010654 teaches a central shaft, motor, cable drums, and idler mechanism but does not specifically disclose 
wherein the cable drum comprises a locking bolt to secure the cable drum in a desired position along the tubular shaft; wherein the cable drum comprises a plurality of cable drums positioned along the tubular shaft; wherein the plurality of cable drums can move relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654